—In a proceeding for attorney’s fees pursuant to CPLR article 86, the petitioners appeal from an order of the the Supreme Court, Westchester County (Scarpino, J.), entered December 17, 1992, which denied their motion for attorney’s fees and expenses. The appeal brings up for review so much of an order of the same court, entered April 23, 1993, as, in effect, upon granting reargument, adhered to the original determination (CPLR 5517 [b]).
Ordered that the appeal from the order entered December 17, 1992, is dismissed, as that order was superseded by the order entered April 23, 1993, made upon reargument; and it is further,
Ordered that the order entered April 23, 1993, is affirmed insofar as reviewed, for reasons stated by Justice Scarpino at the Supreme Court; and it is further,
Ordered that the respondents Thomas Jorling and New York State Department of Environmental Conservation are awarded one bill of costs. Sullivan, J. P., Ritter, Pizzuto and Hart, JJ., concur.